Exhibit 99.1 Biostar Pharmaceuticals, Inc. Provides Preliminary 2009 Results: Revenue of $52 - $54 Million and Operating Income of $16 – $17 million excluding non-cash charges XIANYANG, China, February 25, 2010 (Xinhua-PRNewswire-FirstCall) – Biostar Pharmaceuticals, Inc. (OTC Bulletin Board: BSPM – News) (“Biostar” or “the Company”), a Xianyang-based developer, manufacturer and supplier of pharmaceutical products and medical nutrients addressing a variety of diseases and conditions, today announced preliminary unaudited revenue between $52 to $54 million for its fiscal year ended December 31, 2009. Biostar expects to report gross margin for 2009 of approximately 71%, an increase of 1200 basis-points compared to 59% in 2008. Management anticipates unaudited operating income, excluding non-cash charges, of approximately $16 to $17 million, an increase of 100% to 113% compared to $8 million in "2009 was a very positive year for Biostar. The success of our marketing strategy for our Xin Aoxing Oleanolic Acid Capsule (“Xin Aoxing Capsule”) helped us achieve the best financial results in our company’s history for 2009," commented Chairman Mr. Ronghua Wang. "We also experienced growing sales for our other products as we penetrated China’s rural markets. For 2010, our focus is on driving higher sales volumes of Xin Aoxing Capsule in the existing and new provinces we serve, introducing new products, and leveraging our rural network sale strategy to generate incremental revenue growth,” added Mr. Wang. About Biostar Pharmaceuticals, Inc. Biostar Pharmaceuticals, Inc., through its wholly owned subsidiary in China, develops, manufactures and markets pharmaceutical and medical nutrient products for a variety of diseases and conditions. The Company's most popular product is its Xin Aoxing Oleanolic Acid Capsule, an over-the-counter ("OTC") medicine for chronic hepatitis B, a disease affecting approximately 10% of the Chinese population. In addition to its hepatitis product, Biostar manufactures two broad-based OTC products, two prescription-based pharmaceuticals and thirteen nutrients. The Company has adopted international standards and is in the process of applying for two patents. Safe Harbor Certain statements in this release concerning our future growth prospects are forward-looking statements, within the meaning of Section 27A of the U.S.
